Citation Nr: 1029281	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the thoracic spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to July 1998 and 
from May 2002 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Wichita, Kansas.  

This case has previously come before the Board.  In September 
2009, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in June 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for a thoracic spine 
disorder, and as noted in the September 2009 remand, she was 
diagnosed with mild degenerative changes of the mid thoracic 
spine during service in February 2005.  

On VA examination in November 2009, the impression of x-ray 
examination of the thoracic spine was noted to be suggestive of 
definite narrowing consistent with degenerative discogenic change 
at the T 10-11 intravertebral disc level with a very small 
Schmorl node at the superior endplate of T11.  The diagnosis 
entered was chronic strain of the thoracolumbar spine, 
predominantly in the lumbar spine, in association with an at 
least 3/4 inch leg length discrepancy with shortening of the right 
lower extremity.  In addition, the examination report notes as 
follows:

With regard to the thoracic spine, the 
veteran has no specific complaints at the 
present time.  Her examination fails to 
demonstrate any indication of disability or 
functional impairment as relates to the 
thoracic spine.  However, the current studies 
are suggestive of degenerative 
diskogenic/arthritic changes at the T10-11 
level.  A bone scan has been ordered to 
determine the presence or absence of any 
inflammatory type of reactive process.  A 
positive bone scan could well indicate a 
cause of localized pain in the thoracic 
spine.  Thus, at the present time it appears 
that there is no indication of disability or 
functional impairment related to the thoracic 
spine and it would be my opinion that the 
present condition of the thoracic spine is at 
least as likely as not related to her service 
connected activities.  

The examiner added that inflammatory changes in association with 
the arthritic reaction could be associated with local 
symptomatology, and ordered a bone scan.  
The Veteran failed to report for the scheduled bone scan, and 
thus, the examiner concluded that the relevant symptoms are 
considered to be attributable to lower back strain.  The Board 
notes that a failure to cooperate is tantamount to failing to 
report for a VA examination and under 38 C.F.R. § 3.655(b), when 
the veteran fails to report for a scheduled VA examination in 
association with a claim for service connection, under 38 C.F.R. 
§ 3.655, the claim is to be decided on the evidence of record.  
In this case, however, in light of objective in-service findings 
and on VA examination in November 2009, the opinion is inadequate 
for a determination in regard to whether the Veteran has a 
chronic thoracic spine disability due to in-service disease or 
injury or otherwise related to service.  Thus, an opinion should 
be obtained, stated in the positive or negative in the specific 
terms noted in paragraph number 1 below, in regard to whether a 
disorder of the thoracic spine is etiologically related to 
service or service-connected lumbar spine bulging discs.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.303, 
3.304 (2009).

The Board further notes that except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result of 
a service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  This includes an increase in 
disability.  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the November 2009 VA examiner, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that thoracic spine arthritis 
was manifested during either period of active 
service or within the initial year after 
separation from either period of active 
service and/or whether any identified 
pathology pertaining to the thoracic spine is 
related to in-service manifestations, 
attributable to the service-connected lumbar 
spine bulging discs, or otherwise related to 
service.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


